Citation Nr: 0723849	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-43 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for left ear hearing 
loss. 

5.  Entitlement to an initial compensable rating for right 
ear hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent 
for hemangioma with arteriovenous malformation of the left 
calf. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
2003. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal. 

The veteran initially requested that he be scheduled for a 
Board hearing at the RO.  The veteran was then notified in a 
December 2006 letter that his hearing had been scheduled for 
January 24, 2007.  However, the veteran failed to appear on 
that date with no explanation provided.  Therefore his 
hearing request is considered withdrawn. 

The issue of entitlement to an initial rating in excess of 10 
percent for hemangioma with arteriovenous malformation of the 
left calf is addressed in the REMAND portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's right 
ankle or lower back. 

2.  The veteran does not have hemorrhoids. 

3.  The veteran does not have a left ear hearing loss 
disability for VA compensation purposes.

4.  The veteran's service-connected right ear hearing loss 
disability is manifested by Level I hearing acuity.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle sprain were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303 (2006).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303 (2006).

3.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A.         §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303 (2006).

4.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  The criteria for an initial compensable disability rating 
for right ear hearing loss have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-
4.87, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a 
Right Ankle Sprain, a Low Back 
Disability, and Hemorrhoids

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the claim for service connection for 
residuals of a right ankle sprain, the veteran's service 
medical records show that he sprained his right ankle while 
playing basketball in July 1992.  When seen two months later, 
the veteran still reported right ankle pain after walking and 
running.  Minor edema was noted on physical examination.  The 
diagnosis was increased pain due to old ankle sprain 
secondary to overuse.  This condition apparently resolved, 
however, as the reminder of his service medical records make 
no further reference to right ankle problems.  Thus, the 
service medical records provide evidence against a finding 
that the veteran had a chronic right ankle disability in 
service. 

More importantly, there is simply no medical evidence that 
the veteran has a current right ankle disability.  The 
veteran was afforded a VA compensation examination in 
December 2002, at which time his only complaint involved 
aching in both feet and ankles after prolonged sitting.  
However, a physical examination was normal.  As such, the 
diagnostic impression was "History of right ankle strain, 
with normal physical examination."  Thus, this examination 
report establishes that the veteran does not have a current 
right ankle disability, thereby providing highly probative 
evidence against the claim. 

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, in absence of competent medical evidence showing a 
known clinical diagnosis involving the veteran's right ankle, 
his claim must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

With respect to the veteran's claim for service connection 
for a low back disability, his service medical records show 
that he was seen in February 1998 for a three day history of 
persistent, but improving, low back pain after pushing 
pallets at work.  A physical examination was normal except 
for the veteran's subjective complaints of pain on motion.  
The diagnostic assessment was lumbosacral strain with spasm.  
The service medical records again provide evidence against 
this claim by indicating a disorder that began and ended 
during service, with no residuals. 
  
The December 2002 VA examination report, however, makes no 
reference to a low back disability.  The veteran's only 
complaint at that time involved intermittent low back pain 
with heavy lifting, with no objective findings shown on 
physical examination.  The examiner's diagnostic impression 
was simply "History of low back pain, with normal physical 
examination and no sciatic radiation."  Thus, once again, in 
the absence of a current disability, his claim for service 
connection for a low back disability must be denied.  See 
Degmetich, Sanchez-Benitez, Brammer, all supra.  

With respect to the veteran's claim for service connection 
for hemorrhoids, the service medical records show that the 
veteran was seen for hemorrhoids on only one occasion in 
April 2002.  This condition apparently resolved, however, as 
hemorrhoids were not identified during his VA examination in 
December 2002.  

In short, since the veteran does not have a current 
disability involving hemorrhoids, his claim must be denied.  
See Degmetich, Sanchez-Benitez, Brammer, all supra.  In 
reaching this decision, the Board emphasizes that the April 
2002 service medical record showing treatment for hemorrhoids 
predates the veteran's claim filed in November 2002.  Simply 
stated, the veteran clearly did not have hemorrhoids at the 
time he filed his claim.  See McClain v. Nicholson, No 05-
0468 (Vet. App. June 21, 2007) (holding that a current 
disability exists if the diagnosed disability is present at 
the time of the claim) 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of a right ankle sprain, a 
low back disability, and hemorrhoids.  The veteran's 
contentions in support of his claims are significantly 
outweighed by the medical evidence which makes no reference 
to a current right ankle disability, a low back disability 
and hemorrhoids.  See Barr v. Nicholson, No. 04-0534 (Vet. 
App. June 15, 2007).  Since the preponderance of the evidence 
is against the veteran's claims, the doctrine of reasonable 
doubt is not for application, 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and the appeal is 
denied.

II.  Service Connection for Left Ear Hearing Loss

The veteran filed a claim for bilateral hearing loss based on 
his history of noise exposure while on active duty.  The RO 
granted service connection for right ear hearing loss but 
denied service connection for left ear hearing loss, because 
audiometric testing did not show that he had a hearing loss 
disability for VA compensation purposes in his left ear.  

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a "disability" when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Thus, even if the veteran 
has some limited loss of hearing in his left at this time, he 
must have a certain level of hearing loss for it to be 
considered a "disability" for VA purposes. 

The only audiometric testing was performed by VA in January 
2003.  Testing in the left ear revealed a 20-decibel loss at 
the 500 Hz level, a 10-decibel loss at the 1,000, 2,000, and 
3,000 Hz levels, and a 35-decibel loss at the 4,000 Hz level, 
for an average of 17.  Speech discrimination was 98 percent 
in the left ear. 

In light of these findings, a left ear hearing loss 
disability for VA purposes has not been shown.  38 C.F.R. 
§ 3.385.  Hence, in the absence of a current left ear hearing 
loss disability, the claim must be denied.  See Degmetich, 
Sanchez-Benitez, Brammer, all supra.  

The Board places greater probative value on the findings 
contained in the above audiological evaluation report than 
the veteran's own lay statements in support of his claim.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
While the veteran is competent to discuss his symptoms of 
left ear hearing loss, he is not competent to state that they 
meet the requirements of 38 C.F.R. § 3.385, which requires 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for left ear hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application, 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56, and the appeal is 
denied.

III.  Increased Rating for Right Ear Hearing Loss

Although the RO granted service connection for right ear 
hearing loss, it assigned a noncompensable (zero percent) 
rating, effective April 1, 2003, which the veteran appealed.  
Therefore, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Evaluations of defective hearing range from zero percent to 
10 percent for service-connected unilateral hearing loss and 
zero percent to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  38 C.F.R. § 4.85.

To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a numerical designation for 
hearing impairment of I, subject to the provisions of 38 
C.F.R. § 3.383.  (The latter regulation applies only where 
there is total deafness in the nonservice-connected ear.)  
Id. 

If the veteran has hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability, and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3) (2006).  
Otherwise, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I. 38 
C.F.R.        § 4.85 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's right 
ear hearing loss at the noncompensable level.  During the VA 
audiological evaluation in January 2003, the veteran's right 
ear demonstrated a 10-decibel loss at the 1,000 and 2,000 Hz 
levels, a 35-decibel loss at the 3,000 Hz level, and a 55-
decibel loss at the 4,000 Hz level.  Thus, the average 
decibel loss was 28 in the right ear.  In addition, speech 
discrimination was 96 percent.  From Table VI of 38 C.F.R. § 
4.85, Roman Numeral I is derived for the right ear, which is 
determined by intersecting the percent of speech 
discrimination row with the puretone threshold average 
column.

As the left ear is not service connected, a Roman Numeral I 
is used in Table VII of 38 C.F.R. § 4.85.  Neither ear is 
considered the "poorer ear" under 38 C.F.R.           § 
4.85's Table VII.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column I.  In short, a compensable rating is not warranted 
based upon the findings contained in the January 2003 
audiological evaluation report.

The Board reiterates that disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  Therefore, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for the veteran's right ear hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  Accordingly, the appeal is 
denied. 

IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in December 
2003 and March 2006: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was afforded a VA compensation examination in 
December 2002 with respect to his alleged disabilities 
involving his right ankle, lower back, and hemorrhoids.  The 
veteran was also afforded a VA audiological evaluation in 
January 2003 to evaluate the severity of his claimed hearing 
loss.  The Board finds that this report was adequate to 
properly rate his service-connected right ear hearing loss 
disability.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.


ORDER

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for a low back disability is denied.

Service connection for hemorrhoids is denied. 

Service connection for left ear hearing loss is denied. 

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.




REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for hemangioma with 
arteriovenous malformation of the left calf.

This disability has been rated as 10 percent disabling under 
Diagnostic Code 7120, for varicose veins.  Under this code 
provision, the next higher rating of 20 percent is assigned 
where the lower extremity demonstrates persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned if there is persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2006).

The veteran's left calf disability was examined by VA in 
December 2002.  Although the examiner noted that edema was 
present in the left calf, it is unclear whether such edema is 
persistent, whether it is incompletely relieved by elevation 
of the left leg, and whether there is beginning stasis 
pigmentation or eczema.  Therefore, the Board finds that the 
veteran should be scheduled for an appropriate VA examination 
so that it may properly rate the veteran's left calf 
disability under Diagnostic Code 7120.  See Massey v. Brown, 
7 Vet. App. 204 (1994) (holding that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria); see also 38 
U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and severity of 
his hemangioma with arteriovenous 
malformation of the left calf.  All 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
examiner is specifically requested to 
review this remand and offer comments and 
opinions as to the following:

(a) Does the left calf have persistent 
edema, incompletely relieved by elevation 
of the left leg, with or without 
beginning stasis pigmentation or eczema?

(b) Does the left calf have persistent 
edema and stasis pigmentation or eczema, 
with or without intermittent ulceration?

(c) Does the left calf have persistent 
edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration?

A discussion of the facts and medical 
principles involved, if needed, would be 
of considerable assistance to the Board.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


